Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2010-465

                                         APRIL TERM, 2011

 In re T.A., D.A., A.A., A.A., B.A. and A.A.,          }    APPEALED FROM:
 Juveniles                                             }
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NOS. F306/307/308/309/
                                                                        310/311-7-08 Cnjv

                                                            Trial Judge: Edward J. Cashman

                          In the above-entitled cause, the Clerk will enter:

        Father appeals from a superior court order terminating his parental rights. He contends
the evidence fails to support the court’s findings concerning his alcohol abuse. We affirm.

         Except where otherwise noted, the evidence and findings are undisputed and may be
summarized as follows. The parents are Sudanese refugees who arrived in Vermont in 2006 with
their five young children. A sixth child, A.A., was born in October 2007. With the assistance of
various social service agencies and other Sudanese community members the family was able to
find adequate housing and medical care. Father found some part-time employment and mother
provided full-time care for the children.

        The Department for Children and Families became involved with the family in July 2008,
when a Fletcher Allen social worker reported that the youngest child had appeared at the
emergency room with what appeared to be cigarette burns on her body and scar tissue suggesting
prior similar injuries. She was placed in DCF custody. DCF determined that the injury had been
inflicted by another child while in father’s care. All of the children were placed under a
protective supervision order. The five oldest children remained at home, and the youngest was
returned home after a month in DCF custody.

         Shortly thereafter, in October 2008, mother assaulted father, who was intoxicated at the
time, leading to a new protective order requiring mother to receive a mental health assessment
and father to obtain alcohol counseling. Both refused assistance. A visit by a DCF social worker
at the time found the home to be in disorder and the children unfed. The following month, the
police found mother wandering the streets, delusional and suffering from hypothermia. This
event, and father’s alcohol abuse, prompted a CHINS petition and adjudication. The court
adopted a plan providing for both parents to participate in a range of services which included
alcohol counseling for father and intensive family-based services for both parents.

       Both parents refused to attend a family assessment or sign releases to allow DCF to
monitor the services. Father attended an alcohol assessment, which recommended twice-weekly
counseling sessions, but he attended only a few over the next several months. DCF continued to
receive reports of father’s alcohol abuse, and in February 2009, he was arrested for domestic
assault arising from an incident in which he was reported to be intoxicated. The incident led to a
conviction for domestic assault, and resulted in another CHINS adjudication and the removal of
the children from the home. They were placed in foster care, where they have since remained.

        Thereafter, DCF continued to receive credible reports of father’s alcohol abuse and
incidents of domestic violence. Father refused to engage meaningfully in any counseling
services, and mother was hospitalized, in April 2009, with a diagnosis of paranoid schizophrenia.
In May 2009, father was incarcerated for violating his conditions of release. After his release,
DCF arranged for father to receive parenting education through Easter Seals, but he failed to
meet any of the parenting goals. His supervised visits with the children were sporadic and
occasionally confrontational. In July 2009, DCF filed petitions to terminate the parental rights of
both parents. A September 2009 case plan continued to call for father to obtain an alcohol
assessment, which he refused. He also refused to sign a release allowing DCF to consult with a
therapist from an organization called Connecting Cultures who had met with father. Another
referral was made to Easter Seals for parental education in January 2010, but father failed to
follow through. That same month, the therapist from Connecting Cultures confirmed for DCF
that father was attending counseling on a semi-regular basis, but the was not undergoing
substance abuse testing.

       Following an evidentiary hearing over the course of several days, the court issued a
written decision in November 2010, granting the termination petitions as to both parents. The
court found that mother’s mental health had deteriorated to the point where she could not
function to meet her own needs, and that there was no likelihood she would be able to resume
parental responsibilities within a reasonable time. Mother has not appealed from this
determination.

        The court found that father had not played a constructive parental role and that, despite an
array of community and social services offered, had shown neither the ability nor the motivation
to develop parenting skills sufficient to resume parental responsibilities within a reasonable time.
As summarized by the court, “father’s pattern of personal violence, alcohol abuse and stubborn
resistance to accept help prevent him from playing any constructive role with any of the
children,” and he was neither “able or willing to accept the offered help” to develop the skills
necessary to care adequately for the children.

        The court further found that all of the children had endured episodes of domestic
violence; that all had suffered emotionally and that two had been physically injured as a result of
the abuse; and that the oldest child had been forced to assume the role of de facto parent to the
younger children. The court noted that the children now live close to each other in their
respective foster homes, enjoy regular contact with one another, and are flourishing in their
homes, schools and community. Accordingly, the court found by clear and convincing evidence
that termination of parental rights was in the best interests of the children, and granted the
petitions. This appeal by father followed.

          Father’s sole claim on appeal is that the evidence fails to support the court’s findings
that he engaged in a pattern of alcohol abuse which continues “unabated” and has not been
addressed. Father asserts that there was no evidence the substance abuse continued after his
incarceration in May 2009, and contends that this alleged misapprehension of the record requires
reversal.



                                                 2
        The claim misstates the court’s findings and misapprehends the basis of its decision. The
court made no specific findings concerning father’s post-incarcerative substance abuse. Rather,
the evidence showed, and the court found, a clear pattern of alcohol abuse from DCF’s initial
involvement with the family to the domestic assault that resulted in father’s conviction and
incarceration in May 2009. Thereafter, as the court noted, the evidence showed that father
persistently refused to attend substance-abuse counseling recommended by DCF, submit to
testing, or sign related waivers. It was thus father’s refusal to acknowledge and address his
substance abuse problem, as much as his earlier pattern of abuse and its deleterious effect on his
family, that formed the core of the court’s findings in this regard. Father relies on the testimony
of his therapist at Connecting Cultures, who testified that father scored favorably on a
psychological test measuring substance-abuse disorders, but the therapist acknowledged that she
was not authorized or licensed to administer alco-sensor tests to determine his actual use, and she
did not do so. We thus find no merit to the claim that the trial court’s findings are based on a
misapprehension of the evidence or are unsupported by the record. See In re D.B., 2003 VT 81,
¶ 4, 175 Vt. 618 (mem.) (court’s findings will not be disturbed if supported by credible evidence,
and its conclusions will not be reversed if reasonably supported by findings).

        The court’s ultimate decision, moreover, was based on a larger pattern of behavior
relating to father’s persistent inability or refusal to engage in a wide range of parenting services
and education, with the result that—after more than two years of diligent efforts by community
and social service agencies—father remained unable to safely and adequately care for the
children. Father has challenged none of these findings. The court’s conclusion that there was no
likelihood of father’s resuming his parental responsibilities within a reasonable time was
therefore amply supported. Accordingly, we find no basis to disturb the judgment.

       Affirmed.

                                             BY THE COURT:


                                             _______________________________________
                                             Paul L. Reiber, Chief Justice

                                             _______________________________________
                                             Marilyn S. Skoglund, Associate Justice

                                             _______________________________________
                                             Brian L. Burgess, Associate Justice




                                                 3